[LETTERHEAD OF CLIFFORD CHANCE US LLP] April 30, 2008 VIA EDGAR Larry Greene, Esq.Securities and Exchange Commissiontreet, NEWashington, DC 20549 Re: Morgan Stanley International SmallCap Fund (the Fund)(File No. 811-7169) Dear Mr. Greene: On behalf of the Fund, we transmit for filing under the Securities Exchange Act of 1934 and the Investment Company Act of 1940, each as amended, a preliminary copy of the following documents: (i) a notice of meeting, proxy statement and form of proxy relating to a special meeting of shareholders of the Fund, in the form in which such material is to be furnished by the management of the Fund to the Funds shareholders; and (ii) Schedule 14A. If you have any questions concerning the foregoing, please do not hesitate to contact me at (212) 878-4988. Best Regards, /s/ Allison M. Harlow Allison M. Harlow cc: Daniel Burton
